Citation Nr: 0327453	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  97-19 238	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the right knee with chondromalacia 
prior to June 16, 1997.

2.  Entitlement to an increased rating for status post right 
total knee replacement due to traumatic arthritis of the 
right knee with chondromalacia, currently evaluated as 30 
percent disabling.  
 
3.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from June 1964 until June 
1968, and from April 1970 until December 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from May and October 
1996 rating decisions of the Regional Office (RO) in 
Hartford, Connecticut, that denied an increased rating for 
traumatic arthritis of the right knee with chondromalacia, 
evaluated as 20 percent disabling.  The veteran was afforded 
a personal hearing at the RO in February 1998; the transcript 
of which is of record.  Pursuant to VA hearing officer 
decision dated in February 1998, a separate rating was 
assigned for instability of the right knee and rated 10 
percent disabling, effective from February 22, 1995.  The 
service-connected traumatic arthritis of the right knee was 
confirmed and continued at 20 percent disabling.  By rating 
action dated in September 2001, traumatic arthritis of the 
right knee with chondromalacia was recharacterized as 
traumatic right knee arthritis with chondromalacia and right 
total knee replacement due to arthritis, and was rated 30 
percent disabling effective from January 1, 2001.  The 
veteran was in receipt of a 100 percent disability evaluation 
between November 21, 2000 and December 31, 2000 under 
38 C.F.R. § 4.30 (2002), followed by a one-year period of a 
100 percent disability evaluation for total knee replacement.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2002).  In a 
rating decision dated in January 2003, traumatic arthritis of 
the right knee with chondromalacia with chondromalacia and 
right total knee replacement due to arthritis was evaluated 
as 30 percent disabling, with an effective date of June 16, 
1997.  The veteran continues to express dissatisfaction with 
the ratings assigned for the right knee.

This case was remanded by a decision of the Board dated in 
August 1999 and is once again before a Member of the Board 
for appropriate disposition.

The record reflects that the veteran withdrew the claims of 
service connection for left shoulder and left knee disorders 
secondary to service-connected right knee disability in a 
written request dated in October 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  Prior to June 16, 1997, traumatic arthritis of the right 
knee was manifested by symptoms that included some limitation 
of motion, pain, severe degenerative changes, indications of 
swelling, grinding, muscle weakness and loss of strength, 
joint line tenderness and significant activity limitations 
consistent with severe right knee impairment.  

3.  Status post right total knee replacement due to traumatic 
arthritis of the right knee with chondromalacia is manifested 
by reported complaints of generalized and persistent pain, 
crepitus, swelling, stiffness, giving way, inability to sit 
or drive for any extended period, muscle weakness, 
fatigability, increased pain with activity, with objective 
evidence of some limitation of motion from zero to 105-140 
degrees, joint line tenderness, and slight weakness; a 
successful right total knee replacement outcome has been 
found and no chronic residuals consisting of severely painful 
motion or severe weakness are clinically demonstrated  

4.  Right knee instability is manifested by no more than 
slight impairment; little to no ligamentous laxity have been 
noted on examination and in the continuing clinical evidence 
of record; the veteran does not require a knee brace.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for traumatic 
arthritis of the right knee with chondromalacia prior to June 
16, 1997 were met as of February 22, 1995.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2002).

2.  The criteria for a rating in excess of 30 percent for 
status post right total knee replacement due to traumatic 
arthritis of the right knee with chondromalacia are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5055 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for right knee instability are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the symptoms associated with his 
service-connected right knee disabilities are more severely 
disabling than reflected by the currently assigned disability 
evaluations and warrant higher ratings.  He contends that he 
has constant pain and that all of his everyday activities are 
substantially circumscribed on account of right knee 
symptomatology.

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on the issues on appeal.  Considering the record in 
light of the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  As evidenced by the May 1997 statement of 
the case and the August 1998, January 2003 and May 2003 
supplemental statements of the case, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claims and the reasons for the 
denial.  They have been given notice of the information and 
evidence needed to substantiate the claims and have been 
afforded opportunities to submit such information and 
evidence.  The RO has also made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claims currently under 
consideration, to include scheduling personal a hearing in 
February 1998.  The case was remanded by a decision of the 
Board dated in August 1999 for further development, to 
include VA examination.  It appears that all pertinent VA 
have been associated with the claims folder.  The Board thus 
finds that all necessary development has been accomplished.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
letters to the appellant dated in December 2001 and March 
2002 and in the supplemental statement of the case dated in 
May 2003, the RO informed him of what the evidence had to 
show to establish his claims, what medical and other evidence 
the RO needed from him, what information or evidence the 
appellant could provide in support of the claim, what 
evidence VA would try to obtain for him, and what evidence 
the RO had received in support of the claim to date.  
Therefore, the duty to notify has been met.  Under these 
circumstances, the Board finds that adjudication of the claim 
on appeal poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran's right knee disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic 
arthritis.  Traumatic arthritis is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A 10 percent rating will be assigned if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, including Note 1 
(2002).

The Board also observes that the veteran's right knee 
disability has also been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides that slight impairment 
of either knee, including recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  Moderate 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of either leg limited 
to 60 degrees warrants a noncompensable rating; flexion 
limited to 45 degrees warrants a 10 percent rating; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Extension 
limited to 5 degrees warrants a noncompensable rating; 
extension limited to 10 degrees warrants a 10 percent rating; 
extension limited to 15 degrees warrants a 20 percent rating; 
extension limited to 20 degrees warrants a 30 percent rating; 
and extension limited to 30 degrees warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  
Flexion of the knee to 140 degrees is considered full, and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II (2002).  

Replacement of either knee joint with prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
§ 4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
limitation of motion, the disability will be rated by analogy 
to diagnostic codes 5256, 5261 or 5262.  
The minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Factual Background

Service connection for traumatic arthritis was established by 
rating action dated in October 1978.  A claim for an 
increased rating in this regard was received in June 1995.

A VA clinic medical certificate dated in February 1995 showed 
that the veteran sought treatment for a three-week history of 
intermittent swelling and pain of the right knee.  He 
indicated that swelling occurred with exercise and was 
decreased with rest.  The appellant related that pain was 
diffuse, but that he had occasional episodes of sharp 
discomfort.  It was noted that there was decreased range of 
motion, especially with flexion.  It was reported that prior 
to the onset of the recent episode of pain, he had twisted 
the right knee.

The veteran underwent a VA examination in July 1995 and 
rendered a history of injuring his right knee in 1966 playing 
football.  He related that after service, he obtained an 
associates degree and was currently working in group homes 
and was attending college.  The appellant stated that he was 
struck by a car while intoxicated in 1989, and sustained a 
fracture of the right tibia and fibula for which he was 
hospitalized for three weeks and underwent three surgeries 
and bone grafts.  He related that his right leg was one inch 
shorter since the fracture and said that he received a shoe 
lift and brace for his knee after the injury.  The veteran 
complained that his right knee swelled, and that he had pain 
at the end of the day.  He said that current medications 
included ibuprofen as needed.  He said that he came off 
Social Security in June 1995.

Upon physical examination, the veteran was observed to walk 
with a minimal limp but gait was steady.  He was not using a 
cane or knee brace.  He wore a shoe lift on the right foot.  
Both knees measured 15.5 inches in circumference.  There was 
no edema, tenderness, or effusion.  It was reported that the 
appellant had bilateral grinding of the knee on flexion and 
extension.  There was a deformity of the lower half of the 
extremity on the right with valgus bowing.  It was noted that 
there were some dime-sized scars in the lower leg and a 
seven-inch scar over the medial lower half of the tibia, as 
well as a palpable callus at the fracture site.  The veteran 
was unable to squat beyond 90 degrees because of discomfort.  
He was able to get up on his heels and toes, but not really 
walk on them due to reported pain.  He had good strength, 
bilaterally.  There was slight laxity of the medial 
collateral ligament.  It was reported that the right knee 
flexed to 110 degrees, and that extension was normal.  X-rays 
were requested.  Diagnoses of history of ligamentous injury 
to the right knee while playing football, degenerative joint 
disease of both knees, and history of compound fracture of 
the right tibia and fibula were rendered.  

A medical report from Orthopedic Associates of Hartford dated 
in October 1995 was received which noted that the veteran had 
moderate pain in the right knee.  It was reported that there 
had been a progressive increase in pain over the last six to 
seven years, and that pain was increased with activity and 
relieved with rest.  The veteran was reported to utilize a 
cane.  Physical examination disclosed minor effusion.  There 
was a 3/4 inch leg discrepancy due to the motor vehicle 
accident in 1989.  Significant joint line tenderness was 
elicited as well as pain and crepitus with range of motion.  
It was noted that the veteran was on medication, and that 
corticosteroid injection might be indicated in the near 
future, as well as a total knee replacement.  The examiner 
commented that the veteran was young and definitely suffering 
from severe symptoms in the right extremity which were nearly 
incapacitating.  In February 1996, it was recorded that the 
appellant had only obtained minimal relief from Naprosyn, and 
had been given a corticosteroid injection for relief of 
symptoms.  

A VA physician wrote in December 1995 that the veteran had 
been examined in March 1995 with complaints of chronic right 
knee pain, swelling, and instability.  It was noted that an 
X-ray showed severe degenerative arthritis of the right knee 
and that he had strongly been considered for a total knee 
replacement.  The examiner stated that while there was leg 
length discrepancy from the automobile accident, the 
appellant was severely disabled primarily due to the service-
connected disability.  A higher rating was recommended.  

The veteran stated upon personal hearing on appeal in 
February 1998 that he wore a knee brace and that without it, 
his right leg was practically useless.  He said he had 
constant knee pain which was sometimes extreme, and that he 
used a cane most of the time and had done so for years.  The 
appellant related that his leg gave way on him, would buckle 
and drag, and that his physicians had recommended total knee 
replacement.  He said that he could not go up and down stairs 
and had fallen occasionally.  He related that he had swelling 
of the knee, especially with activity, and had to lie down 
for relief of symptoms.  The veteran testified that he had to 
be careful walking, drove a car less and less on account of 
knee pain, and had not been able to continue his work as a 
counselor due to his right knee symptomatology.

Pursuant to VA hearing officer decision dated in February 
1998, a separate rating was assigned for instability of the 
right knee, rated 10 percent disabling.  Traumatic arthritis 
of the right knee with chondromalacia was confirmed and 
continued at 20 percent disabling.

The veteran underwent VA joints examination in September 
1999.  He complained of constant right knee pain localized to 
the joint area, both medial and lateral joint lines, and in 
the posterior aspect of the knee joint.  He indicated that he 
had some weakness of the knee muscles, as well as daily 
stiffness, and regular swelling with associated heat and 
redness changes.  It was noted that he reported instability 
and giving way of the right knee, especially when walking, 
and was unable to predict when those episodes occurred.  The 
appellant indicated that he had rare episodes of locking.  He 
stated that he had flare-ups of right knee pain in the sense 
that with prolonged periods of sitting or walking more than 
household distances, there was an increase in pain.  It was 
noted that there was no specific complaint of fatigability or 
lack of endurance, although he reported weak knee muscles.  
He said that he had worn a knee brace for the past three to 
four years, and that he also used a straight cane on the left 
when walking in the community.  

The veteran said that he used Naprosyn on an as-needed basis 
when his knee pain was intolerable.  It was noted that he had 
had cortisone injections to the knee in the past, but not in 
the last three years.  The examiner related that there had 
been no surgeries to the right knee, and no specific episodes 
of dislocation or recurrent subluxation.  

The veteran was reported to have stated that, functionally, 
he was independent in all activities of daily living, and 
drove, and performed his own lawn work regularly.  He related 
that if he overused the knee, such as with long periods of 
walking or sitting, knee pain became much worse.  It was 
noted that he worked part-time for the state as a mental 
health assistant, and had been in this job for three weeks.  
He said that he climbed the stairs in his house in an 
alternating pattern.  

Upon examination, range of motion was from zero to 105 
degrees.  There was 1+ ligamentous laxity of the medial 
collateral ligament (MCL) and anterior cruciate ligament 
(ACL).  Joint line pain was elicited at the lateral 
collateral ligament (LCL), but there was no laxity.  The knee 
capsule was intact.  Inspection of the right knee revealed 
some atrophy of the quadriceps muscle, including the vastus 
medialis muscle.  There was medal and lateral joint line 
tenderness, was well as pain on palpation of the patellar 
facet.  Quadriceps and hamstrings muscle at the right knee 
were weak at 4/5, and this was felt to be secondary to pain.  
Hip flexors, long toe extensors, ankle dorsiflexors and ankle 
plantar flexors were full strength.  There were 2+ knee and 
ankle jerks on the right.  The veteran was observed to 
ambulate using a straight cane on the right.  He had a slight 
limp which was unable to be ascribed to pain or leg length 
discrepancy.  The veteran was able to rise on his toes and 
heels with no difficulty.  He was only able to perform a 
squat to 90 degrees of flexion on the right knee.  

The examiner stated that X-rays obtained in March 1999 showed 
tri-compartmental osteoarthritis of the right knee with two 
ossified bodies in the suprapatellar region, and one in the 
posterior aspect of the joint which was felt to be suspicious 
for loose body.  The examiner commented that the painful 
motion and weakness of the right knee were definitely 
attributable to the knee and not the compound tibia/fibular 
fracture.  It was added that pain and weakness could 
definitely affect function during flare-ups, but it was 
doubted that there was additional loss of motion due to 
painful flare-ups.  

Orthopedic Associates of Hartford wrote in a medical report 
dated in September 2000 that the veteran had intermittent 
locking, problems with leg length discrepancy, difficulty 
climbing stairs, pain with rest and activity, and had to use 
a cane occasionally.  It was noted that he had been on Social 
Security for nine years, but had returned to work as a case 
manager, but had difficulty continuing his duties and had 
been out of work for the past two weeks.  

Clinical records from the University of Connecticut Health 
System records show that the veteran underwent right total 
knee arthroplasty, and posterior cruciate sacrificing in 
November 2000.

VA outpatient clinic notes dating from December 2000 show 
that the veteran was treated for several complaints and 
disorders, including right knee surgery follow-up and 
physical therapy.  In April 2002, he related that he had had 
significant improvement following his operation, but had 
developed increasing pain over the last five months, and now 
had constant generalized pain, and knee stiffness, which were 
worse with prolonged sitting.  He said that he had difficulty 
climbing stairs and difficulty with weakness.  It was 
reported that significant weakness was found on examination.

The appellant was afforded a VA examination in April 2002 and 
complained of intermittent pain in the right knee, more 
medially, associated with climbing and descending stairs, 
driving for periods longer than two hours and sitting for 
longer than 1 1/2 hours.  It was reported that he described 
subjective weakness, fatigability and lack of endurance in 
terms of right knee musculature.  Stiffness, rare swelling, 
instability, and giving way, sometimes occurring two to three 
times a day were also noted.  There were no complaints of 
locking.  No frank flare-ups were reported, except that he 
said he had increased pain with activity.  The veteran 
related that he was independent with activities of daily 
living.  It was noted that he used a cane daily, but did not 
utilize a brace.

Upon examination, range of motion of the right knee was from 
zero to 115 degrees.  Palpation of the knee elicited medial 
joint line tenderness and discomfort of the patella.  The 
ligamentous structures showed an intact MCL/LCL with no 
laxity.  There was a negative Lachman test, but evidence of 
discomfort diffusely on the attempted McMurray maneuver.  
Strength testing of both lower extremities revealed some 
slight weakness graded as 4/5 of the right knee extensors and 
flexors only.  No sensory deficit was noted.  There was a 1+ 
bilateral knee and ankle jerk.  It was reported that X-rays 
of the right knee obtained in March 2002 demonstrated a right 
total knee prosthesis in good position.  Following 
examination, a diagnosis of degenerative arthritis of the 
right knee, status post total knee replacement with limited 
range of motion was rendered.  

Clinical records from Orthopedic Associates of Hartford dated 
between November 2000 and October 2001 reflect that the 
appellant received continuing follow-up.  A postoperative 
note dated in November 2000 indicated that the procedure was 
made somewhat more complex by the fact that the veteran had a 
15-degree malunion of the midshafted tibia with previous 
delayed union requiring multiple surgeries.  It was reported 
that because of such, it was felt that complete correction of 
the joint line could not be obtained without significantly 
compromising the ankle joint, and the appellant was 
intentionally left in 5 degrees of varus.  His convalescent 
course was otherwise found to be uneventful.  In January 
2001, it was noted that his doctor was pleased with his 
progress and that he would be asked to discontinue the use of 
crutches as quickly as possible.  Three months post surgery, 
the physician wrote that he was "really pleased" with the 
veteran's progress.  It was recorded that he used a cane 
outside but it was mostly for 'decoration,' but that the 
veteran had occasional swelling in the morning.  Examination 
revealed no effusion or synovitis.  Range of motion was from 
zero to 120 degrees with 5/5 quadriceps strength.  A regular 
walking program was recommended.  Six months post surgery in 
June 2001, it was reported that the veteran was doing well 
and had been quite active mowing the yard at his church and 
engaging in other types of yard work on a riding mower.  He 
indicated that he took Naprosyn occasionally for pulling 
sensations along the knee, but did not have any complaints of 
pain.  He felt overall that he was making progress.  The 
appellant was advised, however, that he needed to decrease 
the amount of time he spent on the riding mower 
(approximately three to four hours daily in this activity) so 
that he would have less knee discomfort.  In October 2001, 
the veteran stated that he was going on vacation but thought 
he should be seen to discuss some intermittent dull pain that 
he had in the anterior aspect of the knees, as well as a 
burning-type sensation over the lateral aspect of the thigh.  
He related that he had been seen approximately 2 months 
before in the emergency room for this problem.  It was noted 
that the appellant had discontinued the use of his cane.  
Upon examination, it was observed that he walked with an 
essentially normal gait.  There was marked tenderness to 
light touch palpation in the area of the patellofemoral 
joint, bilaterally.  Range of motion was from zero to 120 
degrees, bilaterally.  No effusion or synovitis was observed.  
There was no joint line tenderness.  The examiner commented 
that at that point, the veteran was clinically and 
radiographically doing quite well.  It was added that the 
discomfort that he was experiencing could not be explained 
and conservative treatment was recommended.

Records from the Hartford Hospital dating from August 2000 
show that the veteran was seen for emergency treatment of 
flare-ups of right knee pain on a number of occasions.  In 
March 2002, it was noted that he had persistent bilateral 
knee pain for a few months.  He stated that he had been seen 
for the same symptoms one week before and was awaiting 
orthopedic follow-up.  The veteran related that the pain had 
become severe with increased stiffness and normal movement.  
He denied numbness, loss of sensation, lower extremity edema 
or circulatory problems.  Examination at that time disclosed 
findings that included positive pain and tenderness to knees, 
diffusely, without evidence of edema, crepitus or joint 
instability.  Deep tendon reflexes were 2+ with +2 pulses.  
He was observed to be ambulatory with a cane and had a steady 
coordinated gait.  

VA outpatient clinical records dated between January and 
March 2003 reflect that the veteran received treatment over 
the course of this period for varying knee and other joint 
complaints.  In January, he reported bilateral knee pain, but 
it was noted that the evaluation was focused on the right 
knee.  It was reported that an injection had not helped much 
at his last visit.  There was diffuse tenderness over the 
posterior medial and patellar tendon of the right knee with 
some laxity noted on varus-valgus and drawer testing.  A 
small effusion and warmth were noted.  In February 2003, the 
appellant indicated that he noted an occasional 'clunk' 
sensation which could not be reproduced on examination, as 
well as pain poorly localized in the knee.  Examination 
disclosed a well-healed incision without effusion or warmth.  
He had full range of motion without catching or locking.  
There was positive joint line tenderness, but the source of 
such was unclear given the history of total knee replacement.  
No patellar maltracking was detectable on examination.  It 
was reported that X-rays showed a well-seated total knee 
replacement and a very posterior loose body, but that films 
were unchanged from pre-op and post-op radiographs.  An 
assessment of right total knee replacement, pain of unclear 
etiology was rendered.  The examiner noted that he tried for 
15 minutes to coax the veteran into allowing into having the 
knee joint aspirated for a culture/gram stain/cell count but 
that he was anxious and refused.  It was reported that 
further evaluation would be performed to ascertain if there 
was soft tissue impinging on the total knee replacement 
mechanism whereupon arthroscopy and debridement might be 
indicated.  A March 2003 clinic note reflected that the 
veteran returned for follow-up with similar complaints, but 
related that his occasional aches had improved since his last 
visit.  Physical examination revealed findings as delineated 
previously.  The examiner stated that it was unclear as the 
source of the knee discomfort, but that it appeared to be a 
mild and infrequent problem from what the veteran related.  
It was commented that it may have been that he was just 
coming up against the natural limitations of a total knee 
replacement, adding that while it allowed for comfortable 
ambulation for the most part, it was not a panacea that would 
allow him to be as active as he was in his youth.

The veteran underwent VA examination of the right knee in May 
2003.  A history of injury and subsequent treatment therefor 
was recounted.  It was noted that the appellant reported that 
he had had good resolution of knee discomfort after surgery, 
but that because of tibial fracture and foreshortening of the 
leg, he had had recurrent discomfort both in the right and 
left knees.  He related that on his last VA emergency room 
visit, he was thought to have had right knee pain of 
uncertain etiology and that no acute pathology was noted.  It 
was reported that most of his treatment was directed towards 
optimal pain management for which he was maintained on 
analgesics and NSAIDS (non-steroidal anti-inflammatory drugs) 
which had benefited him.  He stated that he had been told 
that if pain did not resolve, further evaluation with 
arthroscopy might be indicated.  

Upon discussion of his functional status, the veteran 
indicated that he was able to ambulate using a cane, but 
could also walk without it as well.  He related that he lived 
in a cape-style house and was able to go to his basement, but 
began to experience severe discomfort in the right knee joint 
after two or three trips.  He said he that he continued to 
drive, but had to stop intermittently to rest.  The appellant 
noted that he had not experienced any swelling in and around 
the knee joint recently.  He was reported to have denied 
symptoms indicative of instability and said that there had 
been no tendency towards falling.

Physical examination of the right knee disclosed several 
surgical scars from treatment of the tibial fracture, as well 
as from the recent knee arthroplasty.  No swelling was 
observed and no instability of knee joint was noted.  It was 
reported that the veteran had limited ability to perform 
tests for leg muscle strength, but it was felt that there was 
no significant weakness.  Reflexes were found to be 
physiologic.  The examiner commented that the recent right 
knee arthroplasty seemed to have been a successful procedure.  
It was noted that the appellant continued to report 
intermittent pain and discomfort in the knee joint which was 
likely a residual deficit from his surgery and his multiple 
orthopedic problems, including the right tibial fracture and 
arthritis involving other joints, including the left knee and 
both hips.  The examiner added that with respect to the right 
knee, he had received optimal treatment and had had a 
successful outcome.  

In correspondence to the RO dated in May 2003, the veteran 
objected to the manner in which the VA examination in May 
2003 was conducted, and indicated that it was inadequate for 
rating purposes.  



Legal Analysis

1.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the right knee with chondromalacia 
prior to June 16, 1997.

The Board finds that as indicated on the VA medical 
certificate dated February 22, 1995, the veteran did 
experience an increase in right knee symptomatology following 
re-injury, characterized by pain and swelling which appears 
to have compromised right knee function to a significant 
extent.  While the findings were not as pronounced on VA 
examination in July 1995, it is shown that shortly 
thereafter, the clinical records evidenced significant 
worsening of right knee symptomatology necessitating the use 
of a cane.  The veteran's private physician wrote in October 
1995 that there was minor effusion with significant joint 
line tenderness, and crepitus and pain with range of motion.  
It was noted that steroid injection as well as a total knee 
replacement might be necessary in the near future.  The 
examiner stated that the veteran had moderate pain, but was 
definitely suffering from severe symptoms which were nearly 
incapacitating.  This finding was essentially echoed by the 
veteran's treating VA physician in December 1995, who noted 
that the veteran was severely disabled, primarily due to the 
service-connected disability.  It was noted at that time that 
when examined in March 1995 there were complaints of chronic 
right knee pain and swelling and instability, and that an X-
ray showed severe degenerative arthritis of the right knee 
for which a total knee replacement had been recommended.  
Under the circumstances, the Board finds that such evidence 
reasonably supports a conclusion that there was severe 
impairment affecting the right knee as of the VA clinic note 
dated February 22, 1995, for which a 30 percent disability 
rating may be assigned.  Prior to such, there was no clinical 
evidence during the appeal period which presents a basis for 
a higher rating in this regard. 



2.  Increased rating for right knee instability, currently 
evaluated as
10 percent disabling.

Review of the clinical record since the initiation of the 
claim reveals that while the veteran has more or less 
continually complained of some instability of the right knee, 
and indicates that he was prescribed a knee brace, the 
evidence shows that there has been a fluctuating course of 
such symptomatology.  Slight laxity was reported on VA 
examination in July 1995 and 1+ ligamentous laxity was noted 
on examination by the VA in September 1999.  However, 
following total knee replacement in November 2000, the 
findings show little or no symptomatology in this regard.  An 
intact MCL/LCL with no laxity was reported in April 2002, and 
no joint instability was noted in private records from 
Hartford Hospital in March 2003.  The Board observes that 
while some laxity was noted on varus-valgus and drawer 
testing in a VA outpatient clinic note dated in January 2003, 
the record reflects that the veteran himself denied 
instability on VA examination in May 2003, and no instability 
was elicited upon examination.  There is no recent history of 
the use of a knee brace, and he stated on examination in May 
2003 that he could walk without the use of a cane.  The Board 
thus finds that evidence on the whole demonstrates that no 
more than slight instability of the right knee has been 
demonstrated throughout the appeal period which warrants a 10 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic 5257.


3.  Increased rating for status post right total knee 
replacement due to traumatic arthritis of the right knee with 
chondromalacia. (30 percent)

Initially, the Board also finds that there is no basis for 
assignment of a higher evaluation for the right knee 
disability under some potentially applicable diagnostic codes 
which might afford the veteran a higher rating in this 
regard, to include 38 C.F.R. § 4.71a, Diagnostic Code 5256, 
as no ankylosis is clinically demonstrated.  As well, 
residual disability affecting the tibia and/or fibula is not 
service-connected so as to warrant a higher rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 for nonunion of the 
tibia fibula.  Additionally, the Board observes that there is 
no objective evidence establishing limitation of extension of 
the right knee that would meet the criteria for more than a 
30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5261, as range of motion studies conducted during the course 
of the appeal period do not show that the appellant has 
lacked extension to at least 30 degrees.  The maximum 
schedular rating for limitation of flexion is 30 percent 
under 38 C.F.R. § 4.71, Diagnostic Code 5260 and would not be 
useful to the veteran's claim for a rating greater than 30 
percent.

The record reflects that since the veteran's total knee 
replacement, he has complained of right knee symptoms that 
have included generalized and persistent pain, crepitus, 
swelling, stiffness, giving way, inability to sit or drive 
for any extended period, muscle weakness, fatigability, 
increased pain with activity, as well as painful motion which 
he states has significantly circumscribed such activities as 
walking, climbing and descending steps.  VA outpatient notes 
dated in April 2002 record significant weakness, and some 
indication of effusion and warmth was noted in January 2003.  
Consistent joint line tenderness has been elicited, slight 
weakness, has been shown, and flexion has been shown to hover 
between 105-120 degrees throughout the time frame, although 
normal range of motion was reported in February 2003.  
Private clinical records reflect that the veteran sought 
emergency treatment for flare-ups of knee pain between August 
2000 and March 2002.  

The Board acknowledges the veteran's myriad right knee 
complaints and observes that he has been left with 
significant residuals despite surgery and ongoing treatment.  
However, it is clearly shown throughout the more recent 
record that his private physicians and VA doctors have 
determined that he had a successful total knee replacement, 
made a good recovery, and has obtained a good result despite 
residual symptomatology.  An X-ray of the right knee in March 
2002 demonstrated that the prosthesis was in a good position, 
and radiographs obtained in February 2003 were reported to be 
unchanged.  His physicians have stated that they are pleased 
with his progress and say he has been doing well.  The 
veteran himself has reported improvement in right knee 
status, and states that he is independent in his daily living 
activities.  In January 2001, he was noted to be actively 
engaged in yard work duties and mowing his lawn frequently.  
His surgical incision has been reported to be well healed, 
and it appears that he has more or less abandoned the use of 
a cane.  There have been no complaints of locking, or recent 
significant indications of swelling, patellar maltracking, 
sensory deficit or abnormal gait. 

The Board observes that although the appellant continues to 
experience some residual disability related to pain in the 
right knee, the clinical findings on the whole are negative 
for chronic severe residuals.  None of the veteran's 
physicians indicate other than that he has achieved a good 
result from his right knee surgery and there have been no 
recent depictions of the clinical findings as "severe."  It 
is not demonstrated that the service-connected right knee 
disorder severely limits right knee function overall, or that 
the veteran is unduly compromised by the disorder.  He 
appears to be able to ambulate effectively without 
substantial reliance on assistive devices.  There is no 
current evidence of inflammation or infection.  In sum, after 
reviewing the evidence in light of the applicable diagnostic 
criteria, the Board finds that the medical evidence does not 
reveal objective evidence of chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
knee to warrant a 60 percent disability evaluation under 
Diagnostic Code 5055.  The Board thus finds that the current 
clinical findings are adequately contemplated by the 30 
percent disability evaluation assigned, and that the 
preponderance of the evidence is against an increased 
disability rating in this regard.  





	(CONTINUED ON NEXT PAGE)




ORDER

A 30 percent rating for traumatic arthritis of the right knee 
with chondromalacia is granted from February 22, 1995 to June 
15, 1997, subject to controlling regulations governing the 
payment of monetary awards.

An increased rating for status post right total knee 
replacement due to traumatic arthritis of the right knee with 
chondromalacia is denied. 
 
An increased rating for right knee instability is denied.


                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



